DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-3, 6-9, 12-16, 19, 22-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karjalainen (US PG Pub. No. 2020/0336194).
As per claim 1:
Karjalainen teaches a method of wireless communication at a user equipment (UE) (see paragraph [0006], discloses apparatus for measuring received power for each resource of one or more resource pairs), comprising:
determining that two or more resources on two or more beams from a base station have phase continuity (see paragraph [0046], discloses UE may receive, for example, quasi-colocation (QCL) information from a BS or network indicating that a first SSB resource and a first set of CSI-RS resources of resource pair 1 are spatially QCL and that a second SSB resource and a second set of CSI-RS resources of resource pair 2 are spatially QCL. Therefore, in response to receiving the colocation information, the UE may be able to identify the resources for one or more resource pair that are spatially quasi-collocated, please see paragraph [0042]. Note: Examiner is reading said spatially QCL for each resource pair as said phase continuity and the SSB and CSI-RS resources are represented as “wide” and “narrow” beams respectively, please see figure 2 and paragraph [0075]. Therefore, two or more beams);
determining, based on the two or more resources on the two or more beams having the phase continuity, joint channel information associated with the two or more beams using individual measurements respectively corresponding to the two or more beams (see paragraph [0047], discloses UE may measure the RSRP (L1-RSRP) of each resource of each of the QCL resource pairs. Thus, the UE may measure the RSRP of the SSB resource and each CSI-RS resource of the set of resources, for each resource pair that are QCL. For example, results obtained for resource pair 1: SSB-20 (RSRP=-80 dBm), CRI-2 (RSRP=-78 dBm), CRI-5 (RSRP=-78 dBm), CRI-7 (RSRP=-54 dBm), etc. and resource pair 2: SSB-16 (RSRP=-60 dBm), CRI-31 (RSRP = -59dBm), CRI-21 (RSRP = -56 dBm), CRI-14 (RSRP = -48 dBm), etc., please see paragraphs [0048], [0049] respectively. Based on the measurement(s), the UE selects the resource pair having the strongest/highest average RSRP of the set of CSI-RS resources. In this example, the average RSRP of resource pair 2 is deemed stronger than RSRP of resource pair 1 (i.e. -54.5 dBm of resource pair 2 > -65 dBm of resource pair 1), please see paragraph [0052]. The UE may select resource pair 2 to be reported via a joint QCL multiple-resource beam report);
and transmitting, to the base station, a group-based beam report including the joint channel information associated with the two or more beams (as explained earlier in paragraph [0052], UE may select resource pair 2 to be reported via a joint QCL multiple-resource beam report. Said report is sent by UE to the base station, please see paragraph [0045]).
As per claim 2:
Karjalainen teaches the method of claim 1, further comprising:
receiving, from the base station, an indication that the two or more resources on the two or more beams from the base station have the phase continuity (see paragraph [0046], discloses UE may receive, for example, quasi-colocation (QCL) information from a BS or network indicating that a first SSB resource and a first set of CSI-RS resources of resource pair 1 are spatially QCL and that a second SSB resource and a second set of CSI-RS resources of resource pair 2 are spatially QCL),
wherein the two or more resources on the two or more beams from the base station are determined to have the phase continuity based on the indication (Therefore, in response to receiving the colocation information, the UE may be able to identify the resources for one or more resource pair that are spatially quasi-collocated, please see paragraph [0042]).
As per claim 3:
Karjalainen teaches the method of claim 2, wherein the indication comprises a channel state information (CSI) report configuration enabling group-based beam reporting, and wherein the CSI report configuration configures the two or more resources on the two or more beams having the phase continuity (paragraph [0056], discloses the selection criteria may be signaled or communicated by a BS to the UE such as a strongest received power of the resource of the first resource type of the resource pair. For example, the network configures higher layer parameter to the UE to select the L-strongest QCL-SSB-CSI-RS pairs as ‘SSB-only’ (i.e. selecting a resource pair based on a strongest SSB RSRP), please see paragraph [0076]).
As per claim 6:
Karjalainen teaches the method of claim 1, wherein each of the two or more resources carries at least one of a channel state information (CSI) reference signal (RS) or a synchronization signal block (SSB) (see paragraph [0057], explicitly states: “the first resource type may include a synchronization signal block resource, and the second resource type may include a channel state information-reference signal resource”).
As per claim 7:
Karjalainen teaches the method of claim 6, further comprising:
determining each of the individual measurements corresponding to a respective beam of the two or more beams based on at least one of the CSI-RS or the SSB carried on a respective resource of the two or more resources on the respective beam of the two or more beams (see Figure 7, for each joint QCL-SSB-CSI-RS pair, individual RSRP measurements are performed on the respective SSB and CRI (i.e. CSI-RS resource indicators). Each of the SSB and CRI occupying a particular beam).
As per claim 8:
Karjalainen teaches the method of claim 1, wherein the joint channel information comprises information estimating an effective joint channel that is based on pair-wise estimation of individual components respectively associated with each of the two or more beams (see paragraph [0061], discloses the joint quasi-colocation multiple resource beam report may include an indication of an SSB resource and indications of the CSI-RS resources that are QCLed with the SSB resource, along with power information for each of the reported SSB and CSI-RS resources).
As per claim 9:
Karjalainen teaches the method of claim 1, wherein the joint channel information comprises mutual information that is based on the individual measurements respectively corresponding to the two or more beams (see paragraphs [0071], [0098], the joint report may include a “single” or “common” reference (e.g. maximum) power value for all reported resource pairs as said mutual information. Specifically, the “report defines differential L1-RSRP joint set of QCL-SSB-CSI-RS pair beam report”, please see paragraph [0098]).
As per claim 12:
Karjalainen teaches a method of wireless communication by a base station (see paragraph [0013], discloses a method including controlling sending, by a base station for one or more resource pairs, quasi-colocation information indicating that a resource of a first resource type of the resource pair is spatially QCL with a set of resources of a second resource type of the resource pair), comprising:
transmitting, to a user equipment (UE), an indication that two or more resources on two or more beams from the base station have phase continuity (see paragraph [0046], discloses UE may receive, for example, quasi-colocation (QCL) information from a BS or network indicating that a first SSB resource and a first set of CSI-RS resources of resource pair 1 are spatially QCL and that a second SSB resource and a second set of CSI-RS resources of resource pair 2 are spatially QCL. Therefore, in response to receiving the colocation information, the UE may be able to identify the resources for one or more resource pair that are spatially quasi-collocated, please see paragraph [0042]. Note: Examiner is reading said spatially QCL for each resource pair as said phase continuity and the SSB and CSI-RS resources are represented as “wide” and “narrow” beams respectively, please see figure 2 and paragraph [0075]. Therefore, two or more beams);
and receiving, from the UE based on the indication, a group-based beam report including joint channel information associated with the two or more beams (see paragraph [0052], UE may select resource pair 2 to be reported via a joint QCL multiple-resource beam report. Said report is sent by UE to the base station, please see paragraph [0045]. Note: As shown in figure 3 for example, each resource is associated with a beam, i.e. SSB is associated with a “wide beam” and CSI-RS is associated with “narrow beam”).
As per claim 13:
Karjalainen teaches the method of claim 12, wherein the joint channel information comprises information estimating an effective joint channel that is based on pair-wise estimation by the UE of individual components respectively associated with the two or more beams (see paragraph [0061], discloses the joint quasi-colocation multiple resource beam report may include an indication of an SSB resource and indications of the CSI-RS resources that are QCLed with the SSB resource, along with power information for each of the reported SSB and CSI-RS resources).
As per claim 14:
Karjalainen teaches the method of claim 12, wherein the joint channel information associated with the two or more beams from the base station is based on individual measurements by the UE that respectively correspond to the two or more beams (see Figure 7, for each joint QCL-SSB-CSI-RS pair, individual RSRP measurements are performed on the respective SSB and CRI (i.e. CSI-RS resource indicators). Each of the SSB and CRI occupying a particular beam).
As per claim 15:
Karjalainen teaches the method of claim 14, wherein the joint channel information comprises mutual information determined by the UE based on the individual measurements by the UE that respectively correspond to the two or more beams (see paragraphs [0071], [0098], the joint report may include a “single” or “common” reference (e.g. maximum) power value for all reported resource pairs as said mutual information. Specifically, the “report defines differential L1-RSRP joint set of QCL-SSB-CSI-RS pair beam report”, please see paragraph [0098]).
As per claim 16:
Karjalainen teaches the method of claim 12, wherein the indication comprises a channel state information (CSI) report configuration enabling group-based beam reporting by the UE, and wherein the CSI report configuration configures the two or more resources on the two or more beams having the phase continuity (paragraph [0056], discloses the selection criteria may be signaled or communicated by a BS to the UE such as a strongest received power of the resource of the first resource type of the resource pair. For example, the network configures higher layer parameter to the UE to select the L-strongest QCL-SSB-CSI-RS pairs as ‘SSB-only’ (i.e. selecting a resource pair based on a strongest SSB RSRP), please see paragraph [0076]).
As per claim 19:
Karjalainen teaches the method of claim 12, wherein each of the two or more resources carries at least one of a channel state information (CSI) reference signal (RS) or a synchronization signal block (SSB) (see paragraph [0057], explicitly states: “the first resource type may include a synchronization signal block resource, and the second resource type may include a channel state information-reference signal resource”).
As per claim 22:
Karjalainen teaches an apparatus for wireless communication by a user equipment (UE) (see Figure 7, paragraph [0133], discloses wireless station 1000 could be AP, BS, relay node, eNB, UE or user device), comprising:
a memory (see Figure 7, paragraph [0133], memory 1006);
and at least one processor coupled to the memory (see Figure 7, processor 1004 coupled to memory 1006) and configured to:
determine that two or more resources on two or more beams from a base station have phase continuity (see paragraph [0046], discloses UE may receive, for example, quasi-colocation (QCL) information from a BS or network indicating that a first SSB resource and a first set of CSI-RS resources of resource pair 1 are spatially QCL and that a second SSB resource and a second set of CSI-RS resources of resource pair 2 are spatially QCL. Therefore, in response to receiving the colocation information, the UE may be able to identify the resources for one or more resource pair that are spatially quasi-collocated, please see paragraph [0042]. Note: Examiner is reading said spatially QCL for each resource pair as said phase continuity and the SSB and CSI-RS resources are represented as “wide” and “narrow” beams respectively, please see figure 2 and paragraph [0075]. Therefore, two or more beams);
determine, based on the two or more resources on the two or more beams having the phase continuity, joint channel information associated with the two or more beams using individual measurements respectively corresponding to the two or more beams (see paragraph [0047], discloses UE may measure the RSRP (L1-RSRP) of each resource of each of the QCL resource pairs. Thus, the UE may measure the RSRP of the SSB resource and each CSI-RS resource of the set of resources, for each resource pair that are QCL. For example, results obtained for resource pair 1: SSB-20 (RSRP=-80 dBm), CRI-2 (RSRP=-78 dBm), CRI-5 (RSRP=-78 dBm), CRI-7 (RSRP=-54 dBm), etc. and resource pair 2: SSB-16 (RSRP=-60 dBm), CRI-31 (RSRP = -59dBm), CRI-21 (RSRP = -56 dBm), CRI-14 (RSRP = -48 dBm), etc., please see paragraphs [0048], [0049] respectively. Based on the measurement(s), the UE selects the resource pair having the strongest/highest average RSRP of the set of CSI-RS resources. In this example, the average RSRP of resource pair 2 is deemed stronger than RSRP of resource pair 1 (i.e. -54.5 dBm of resource pair 2 > -65 dBm of resource pair 1), please see paragraph [0052]. The UE may select resource pair 2 to be reported via a joint QCL multiple-resource beam report);
and transmit, to the base station, a group-based beam report including the joint channel information associated with the two or more beams (as explained earlier in paragraph [0052], UE may select resource pair 2 to be reported via a joint QCL multiple-resource beam report. Said report is sent by UE to the base station, please see paragraph [0045]).
As per claim 23:
Karjalainen teaches the apparatus of claim 22, wherein the at least one processor is further configured to:
receive, from the base station, an indication that the two or more resources on the two or more beams from the base station have the phase continuity (see paragraph [0046], discloses UE may receive, for example, quasi-colocation (QCL) information from a BS or network indicating that a first SSB resource and a first set of CSI-RS resources of resource pair 1 are spatially QCL and that a second SSB resource and a second set of CSI-RS resources of resource pair 2 are spatially QCL),
wherein the two or more resources on the two or more beams from the base station are determined to have the phase continuity based on the indication (Therefore, in response to receiving the colocation information, the UE may be able to identify the resources for one or more resource pair that are spatially quasi-collocated, please see paragraph [0042]).
As per claim 24:
Karjalainen teaches the apparatus of claim 23, wherein the indication comprises a channel state information (CSI) report configuration enabling group-based beam reporting, and wherein the CSI report configuration configures the two or more resources on the two or more beams having the phase continuity (paragraph [0056], discloses the selection criteria may be signaled or communicated by a BS to the UE such as a strongest received power of the resource of the first resource type of the resource pair. For example, the network configures higher layer parameter to the UE to select the L-strongest QCL-SSB-CSI-RS pairs as ‘SSB-only’ (i.e. selecting a resource pair based on a strongest SSB RSRP), please see paragraph [0076]).
As per claim 25:
Karjalainen teaches the apparatus of claim 22, wherein each of the two or more resources carries at least one of a channel state information (CSI) reference signal (RS) or a synchronization signal block (SSB) (see paragraph [0057], explicitly states: “the first resource type may include a synchronization signal block resource, and the second resource type may include a channel state information-reference signal resource”).

As per claim 26:
Karjalainen teaches the apparatus of claim 25, wherein the at least one processor is further configured to:
determine each of the individual measurements corresponding to a respective beam of the two or more beams based on at least one of the CSI-RS or the SSB carried on a respective resource of the two or more resources on the respective beam of the two or more beams (see Figure 7, for each joint QCL-SSB-CSI-RS pair, individual RSRP measurements are performed on the respective SSB and CRI (i.e. CSI-RS resource indicators). Each of the SSB and CRI occupying a particular beam).
As per claim 27:
Karjalainen teaches an apparatus for wireless communication at a base station (see Figure 7, paragraph [0133], discloses wireless station 1000 could be AP, BS, relay node, eNB, UE or user device), comprising:
a memory (see Figure 7, paragraph [0133], memory 1006);
and at least one processor coupled to the memory (see Figure 7, processor 1004 coupled to memory 1006) and configured to:
transmit, to a user equipment (UE), an indication that two or more resources on two or more beams from the base station have phase continuity (see paragraph [0046], discloses UE may receive, for example, quasi-colocation (QCL) information from a BS or network indicating that a first SSB resource and a first set of CSI-RS resources of resource pair 1 are spatially QCL and that a second SSB resource and a second set of CSI-RS resources of resource pair 2 are spatially QCL. Therefore, in response to receiving the colocation information, the UE may be able to identify the resources for one or more resource pair that are spatially quasi-collocated, please see paragraph [0042]. Note: Examiner is reading said spatially QCL for each resource pair as said phase continuity and the SSB and CSI-RS resources are represented as “wide” and “narrow” beams respectively, please see figure 2 and paragraph [0075]. Therefore, two or more beams);
and receive, from the UE based on the indication, a group-based beam report including joint channel information associated with the two or more beams (see paragraph [0052], UE may select resource pair 2 to be reported via a joint QCL multiple-resource beam report. Said report is sent by UE to the base station, please see paragraph [0045]. Note: As shown in figure 3 for example, each resource is associated with a beam, i.e. SSB is associated with a “wide beam” and CSI-RS is associated with “narrow beam”).
As per claim 28:
Karjalainen teaches the apparatus of claim 27, wherein the joint channel information comprises at least one of information estimating an effective joint channel that is based on pair-wise estimation by the UE of individual components respectively associated with the two or more beams (see paragraph [0061], discloses the joint quasi-colocation multiple resource beam report may include an indication of an SSB resource and indications of the CSI-RS resources that are QCLed with the SSB resource, along with power information for each of the reported SSB and CSI-RS resources) or mutual information that is based on individual measurements by the UE respectively corresponding to the two or more beams from the base station (see paragraphs [0071], [0098], the joint report may include a “single” or “common” reference (e.g. maximum) power value for all reported resource pairs as said mutual information. Specifically, the “report defines differential L1-RSRP joint set of QCL-SSB-CSI-RS pair beam report”, please see paragraph [0098]).
As per claim 29:
Karjalainen teaches the apparatus of claim 27, wherein the indication comprises a channel state information (CSI) report configuration enabling group-based beam reporting by the UE, and wherein the CSI report configuration configures the two or more resources on the two or more beams having the phase continuity (paragraph [0056], discloses the selection criteria may be signaled or communicated by a BS to the UE such as a strongest received power of the resource of the first resource type of the resource pair. For example, the network configures higher layer parameter to the UE to select the L-strongest QCL-SSB-CSI-RS pairs as ‘SSB-only’ (i.e. selecting a resource pair based on a strongest SSB RSRP), please see paragraph [0076]).
As per claim 30:
Karjalainen teaches the apparatus of claim 27, wherein each of the two or more resources carries at least one of a channel state information (CSI) reference signal (RS) or a synchronization signal block (SSB) (see paragraph [0057], explicitly states: “the first resource type may include a synchronization signal block resource, and the second resource type may include a channel state information-reference signal resource”).


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 4, 5, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen in view of Lin (US PG Pub. No. 2019/0349798).
As per claim 4:
Karjalainen teaches the method of claim 3 with the exception of:
wherein the CSI report configuration is associated with at least one of a multiplexing mode or a use case, and wherein the two or more resources on the two or more beams from the base station are determined to have the phase continuity based on the at least one of the multiplexing mode or the use case.
Lin teaches wherein the CSI report configuration is associated with at least one of a multiplexing mode (see paragraph [0084], discloses CSI-RS resources configured for L1-RSRP reporting is time division multiplexed with RLM-RS for the RLM according to QCL association provided in the DL signaling) or a use case (Note: Limitation(s) is/are recited in alternate form and thus not addressed by the prior art), and wherein the two or more resources on the two or more beams from the base station are determined to have the phase continuity based on the at least one of the multiplexing mode (see paragraphs [0082], [0084], based on the information provided in the DL signaling regarding the QCL association, the condition for extending the RLM includes RLM-RS for RLM being time-division multiplexed to CSI-RS resources configured for L1-RSRP reporting or SSBs configured for L1-RSRP reporting) or the use case (Note: Limitation(s) is/are recited in alternate form and thus not addressed by the prior art). 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of DL signaling containing QCL association (as disclosed in Lin) into Karjalainen as a way of determining the condition for performing RLM associated with reference signals for RLM being time-division duplexed to CSI-RS resources configured for L1-RSRP reporting (please see paragraph [0084] of Lin). Therefore, sending the DL signal to the UE to determine the time periods of evaluating RLM and thus saving time and power consumption (please see paragraph [0032] of Lin).
As per claim 5:
Karjalainen in view of Lin teaches the method of claim 4.
Karjalainen does not teach wherein the at least one of the multiplexing mode or the use case comprises at least one of a time-division multiplexing (TDM) mode, frequency-division multiplexing (FDM) mode, or spatial-division multiplexing (SDM) mode, or at least one of an enhanced mobile broadband (eMBB) use case or an ultra- reliable low-latency communication (URLLC) use case.
Lin teaches wherein the at least one of the multiplexing mode or the use case comprises at least one of a time-division multiplexing (TDM) mode (see paragraph [0082], the L1-RSRP is associated with CSI-RS resources time-division multiplexed with references signals for RLM), frequency-division multiplexing (FDM) mode (Note: Limitation(s) is/are recited in alternate form and thus not addressed by the prior art), or spatial-division multiplexing (SDM) mode (Note: Limitation(s) is/are recited in alternate form and thus not addressed by the prior art), or at least one of an enhanced mobile broadband (eMBB) use case (Note: Limitation(s) is/are recited in alternate form and thus not addressed by the prior art) or an ultra- reliable low-latency communication (URLLC) use case (Note: Limitation(s) is/are recited in alternate form and thus not addressed by the prior art).
Same rationale as provided for claim 4.

Claim 17 is rejected in the same scope as claim 4.
Claim 18 is rejected in the same scope as claim 5.
5.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen in view of Wang (US PG Pub. No. 2016/0381569).
As per claim 10:
Karjalainen teaches the method of claim 1 with the exception of:
further comprising:
receiving, from the base station based on the group-based beam report, information configuring communication with the base station on a joint channel that includes the two or more beams from the base station respectively paired with two or more beams from the UE;
and communicating with the base station on the joint channel based on the information configuring the communication with the base station on the joint channel.
Wang teaches further comprising:
receiving, from the base station based on the group-based beam report (see paragraph [0195], discloses the base station acquires beam precoding manner used by the UE, wherein the beam precoding manner could indicate when the UE uses beams in combination, of the beams. The base station then schedules the UE according to the beam precoding manner, please see paragraph [0196]), information configuring communication with the base station on a joint channel that includes the two or more beams from the base station respectively paired with two or more beams from the UE (see paragraph [0198], the base station then schedules the UE based on beam precoding manner. That is beams for communicating with the UE on the selected time-frequency resources are selected based on the precoding manner indicating the number of beams the beam multiplexing, please see paragraphs [0199], [0200]).;
and communicating with the base station on the joint channel based on the information configuring the communication with the base station on the joint channel (as explained earlier in paragraphs [0199], [0200], the base station communicates with the UE on the selected beams based on the precoding manner).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of beams based on precoding manner (as disclosed in Wang) into Karjalainen. The motivation for doing so would be to select beams such that inter-cell interference in an active antenna system is reduced (please see paragraph [0004] of Wang).
Claim 20 is rejected in the same scope as claim 10.6.	Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karjalainen in view of Wang and further in view of Mueck (US PG Pub. No. 2019/0045397).
As per claim 11:
Karjalainen in view of Wang teaches the method of claim 10 with the exception of:
wherein the information configuring the communication with the base station on the joint channel further comprises information configuring transmission/reception using the two or more beams from the UE respectively paired with the two or more beams from the base station, and wherein the information configuring the transmission/reception configures at least one of simultaneous transmission/reception or non-simultaneous transmission/reception that is time-division multiplexed. 
Mueck teaches wherein the information configuring the communication with the base station on the joint channel further comprises information configuring transmission/reception using the two or more beams from the UE respectively paired with the two or more beams from the base station (see paragraph [0084], discloses an FDD/TDD allocation controller 120 may provide control signaling to the one or more radio unit 104b, baseband unit 104c, FR transceiver 102b and/or baseband modem 102c of the base station 104 and mobile terminal 102 respectively. The control signaling is for reconfiguring the uplink and/or downlink communication settings in order to apply the selected FDD/TDD data allocation for uplink and/or downlink communications), and wherein the information configuring the transmission/reception configures at least one of simultaneous transmission/reception or non-simultaneous transmission/reception that is time-division multiplexed (see paragraphs [0184]-[0185], specifically, both the base station and the mobile terminal may use the same time-frequency resources, MIMO FDD/TDD channels 116a and 116b, which require multiple transmit and receive antennas exhibiting spatial diversity in order to properly execute a MIMO scheme).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the MIMO scheme applied on FDD/TDD channels (as disclosed in Mueck) into both Karjalainen and Wang. The motivation for doing so would be to dynamically allocate data to the FDD and/or TDD spatial stream according to a desired data allocation (please see paragraph [0049] of Mueck). 
Claim 21 is rejected in the same scope as claim 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474

/PRINCE A MENSAH/Examiner, Art Unit 2474 
                                                                                                                                                                                                       
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474